United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3997
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Clyde E. Hedger,                       *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: September 30, 2005
                                Filed: October 12, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Clyde Hedger appeals following the district court’s1 revocation of his
supervised release and imposition of a sentence of 10 months in prison and 4 months
supervised release. On appeal, Hedger argues that (1) the district court erred in
revoking his supervised release based on its determination that Hedger assaulted a
nursing center employee; and (2) he should have been sentenced only to his time
served of 2 months. We reject these arguments and affirm.


      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       The testimony of the government’s witnesses, which the district court was
entitled to credit, amply supports the finding that Hedger violated his supervised
release by assaulting a nursing home employee. See United States v. Carothers, 337
F.3d 1017, 1019 (8th Cir. 2003) (credibility determinations by district court during
supervised release revocation hearing are virtually unreviewable on appeal). Further,
both the prison term and the supervised release term were within authorized limits,
and the district court considered appropriate factors in imposing the revocation
sentence. See 18 U.S.C. § 3583(e)(3) (permitting imposition of revocation sentence
after consideration of factors in 18 U.S.C. § 3553(a); authorizing up to 2 years
imprisonment upon revocation of supervised release where original offense was Class
C felony), (h) (authorizing new period of supervised release not to exceed maximum
term of supervised release for original offense, less any prison time imposed upon
revocation of supervised release). Thus, we conclude that Hedger’s sentence is not
unreasonable. See United States v. Tyson, 413 F.3d 824, 825-26 (8th Cir. 2005) (per
curiam) (standard of review).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-